Citation Nr: 0304172	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-04 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for recurrent dislocation of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from August 
1951 to July 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office in Columbia, South 
Carolina.  Within the referenced decision the RO denied the 
veteran's claim seeking entitlement to an increased rating in 
excess of 40 percent for recurrent dislocation of the right 
shoulder.  The veteran perfected a timely appeal with respect 
to this adverse determination.

In his VA Form 9 substantive appeal, dated in May 2001, the 
veteran requested a personal hearing at the RO before a 
Member of the Board, however, he has since then, withdrawn 
his request for a hearing.

By way of a rating action dated in November 2001, the RO 
denied the veteran's claim seeking entitlement to a total 
disability rating based on individual unemployability, 
however, the veteran did not perfect a timely appeal with 
respect to this issue.  As such, this matter is not presently 
before the Board for appellate consideration.  

FINDING OF FACT

The evidence of record demonstrates the veteran's right 
shoulder disability is characterized by recurrent 
dislocation, degenerative joint disease, and ankylosis of the 
right shoulder joint, which result in pain and limitation of 
motion with abduction limited to about 15 to 20 degrees.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for 50 percent rating for recurrent dislocation of 
the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 
4.71a, Diagnostic Code 5200 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking a higher rating for recurrent location of his right 
shoulder, the veteran has received the degree of notice which 
is contemplated by law.  The RO has specifically provided the 
veteran with a copy of the May 2000 rating decision in this 
case, in addition to an August 2000 Statement of the Case and 
a November 2001 and June 2002 Supplemental Statement of the 
Case.  In July 2001 VA provided the veteran with a VCAA 
letter.  By way of all of the aforementioned documents, the 
veteran was provided notice regarding the evidence needed to 
substantiate a claim in excess of his currently assigned 40 
percent rating.  These same documents provided the veteran 
with notice regarding the cumulative evidence already having 
been previously provided to VA, or obtained by VA on his 
behalf.  In this manner, VA more narrowly assessed and 
articulated for the veteran his obligation to provide any 
outstanding evidence, if existent, necessary for purposes of 
adequately satisfying the regulatory requirements for an 
increased right shoulder disability evaluation.  Finally, the 
RO's May 2000 rating decision, and relevant Statement of the 
Case and Supplemental Statements of the Case additionally 
provided the veteran with the reasons and overall rationale 
for the determination made regarding the assignment of a 40 
percent disability evaluation, an no higher for his right 
shoulder.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also discloses that VA had additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his service connection claim.  Most notably, the 
RO has made reasonable efforts to develop the record in that 
the veteran's service medical records were obtained and 
associated with the claims file.  Copies of the veteran's 
relevant VA treatment records have likewise been associated 
with the veteran's claims folder.  In March 2000, October 
2001, and in May 2002 the veteran was provided with relevant 
VA examinations, and copies of the examination reports are of 
record.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
ready for appellate review.

II.  Factual Background.

In February 2000 the veteran filed a claim seeking an 
increased disability evaluation for his service-connected 
right shoulder disability (recurrent dislocation of the right 
shoulder).  

In March 2000 the veteran underwent a VA examination.  He 
indicated that his last right shoulder dislocation had been 
in 1997.  He stated that he dislocated his shoulder 
approximately every two to three years.  He indicated that he 
could generally avoid dislocation by avoiding heavy work, 
heavy lifting, etc.  He stated that his shoulder hurt most of 
the time in the entire shoulder joint with some mild 
posterior and anterior radiation.  No numbness was in this 
general area.  According to the veteran, he has never 
undergone surgery in the shoulder area.  Physical examination 
revealed some slightly decreased musculature over the right 
shoulder area.  There was no deformity that was obvious, and 
there was no palpable deformity.  There was slight tenderness 
to palpation over the general shoulder area.  The veteran 
described the pain as being deep into the shoulder.  Muscle 
strength to all maneuvers was 4/5 bilaterally.  The veteran 
had good grip strength which qualified him as 4/5.  In 
regards to range of motion, the veteran was able to forward 
flex his shoulder to approximately zero to 20 degrees with 
pain around that area stopping the range of motion.  The 
veteran was able to abduct his shoulder from zero to  degrees 
again with pain stopping the motion.  The veteran had normal 
external and internal rotation which would qualify as 90 
degrees.  No crepitus was palpable in the shoulder area.  No 
dislocation occurred during any maneuvers.  The veteran had a 
negative Speed Test.  There was no swelling in the area or 
heat to palpation.  Diagnosis: (1) was history of recurrent 
dislocation by history of the right shoulder with significant 
decrease in range of motion with pain being a limiting 
factor; and (2) history of arthritis of the right shoulder, 
again by history.  An addendum to the veteran's examination 
indicated that an x-ray of the veteran's right shoulder 
revealed the following: osteoarthritic change involving the 
glenohumeral joint with joint space narrowing and 
osteochondral fragment formation.  There was no evidence of 
acute fracture or dislocation.  

In September 2001 the veteran underwent an MRI of his right 
shoulder.  The impression was: (1) severe degenerative 
disease of the glenohumeral joint with near complete loss of 
the joint space and underlying marrow signal abnormalities 
within the humeral head.  It was noted that these changes 
appeared to be slightly advanced from March 2000; (2) no 
definitive evidence of rotator cuff tear, however, a small 
amount of fluid was seen with the subarachnoid bursa; (3) 
acromioclavicular osteoarthritis with anterior osteophytes 
which contacted but did not significantly deviate the rotator 
cuff.

The veteran underwent additional VA examination in October 
2001.  At this time, the veteran reported that that his right 
shoulder dislocated every one to two weeks.  In order to 
reduce the problem, the veteran indicated that he used self-
traction.  It was noted the veteran was right hand dominant.  
The veteran reported very limited mobility of the right 
shoulder.  The veteran also reported pain all day, every day.  
Physical examination revealed significant crepitus and pain 
on motion.  The veteran had abduction of zero to 30 degrees; 
forward flexion of zero to 45 degrees.  With his elbow bend, 
he had internal rotation of zero to 5 degrees with pain on 
extreme of motion.  External rotation was zero to 20 degrees 
with pain on extreme of motion.  The examiner's impression 
was that the veteran was a 70 year man with very limited 
motion of the right shoulder with significant pain, which 
significantly impaired his ability to use his right arm.  The 
examiner additionally noted that the veteran was status-post 
resection of carcinoid tumors of both lungs, in addition to 
having diabetes, coronary artery disease, and hypertension.  
In this regard, the examiner's further impression was that 
the veteran was probably not able to obtain and maintain 
gainful employment at this time.  Following a review of the 
veteran's right shoulder x-ray, taken in conjunction with his 
examination, the examiner's impression was severe 
glenohumeral joint space narrowing of the right shoulder.  

In correspondence dated in November 2001 the veteran 
indicated that he could not get, or keep jobs because of the 
pain and movement of his right shoulder. 

In May 2002 the veteran underwent further VA examination.  At 
this time, he reported that any sudden movement of the 
shoulder produced pain and occasional dislocation.  According 
to the veteran, the pain interfered with routine housework 
and many of his activities of daily living.  The veteran 
indicated that, as the result of pain, he engaged in no 
hobbies, sports or yard work.  The pain also interfered with 
sleep many nights and he used a sleeping pain and OxyCodone 
to help him relieve his pain.  The veteran indicated he was 
scheduled to have a cortisone injection under anesthesia.  
According to the veteran, his last full time job was in the 
early 1990s working at a senior citizen center helping to 
prepare meals.  He indicated that he had quit that job and 
had not worked since.  Physical examination revealed the 
veteran's shoulders appeared equal in contour and size.  
There was minor tenderness with palpation of the margins of 
the glenohumeral (GH) joint.  There was no tenderness at the 
acromioclavicular (AC) joint.  Motion of the GH joint was 
minimal.  The veteran's forward flexion was limited to about 
30 degrees.  Abduction was limited to about 15 to 20 degrees.  
Internal rotation was about 30 degrees, and external rotation 
was about 15 degrees.  The veteran was able to shrug his 
shoulders with some lagging of the right side relative to the 
left.  The veteran complained of pain with any motion of the 
shoulder, increasing as the limits of any given movement were 
reached.  The examiner noted that these motions were not 
tested repetitively due to the veteran's pain and the already 
severe nature of his limitation.  Diagnosis was recurrent 
anterior dislocation of the right shoulder with ankylosis of 
the joint and significant range of motion limitation.  

A treatment record dated in May 2002 reflects the veteran a 
GH subdeltoid bursa injection.

III.  Analysis

The veteran contends that his current 40 percent rating 
evaluation does not adequately reflect the severity of his 
right shoulder disability.  He also contends that a separate 
disability is currently warranted for his degenerative joint 
disease of the right shoulder.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2002).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A.  Recurrent dislocation of the right shoulder.

The veteran's recurrent dislocation of the right shoulder has 
been rated pursuant to Diagnostic Code 5201, which is for 
limitation of motion of the arm.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the major and minor arm to shoulder level warrants 
a 20 percent rating.  Limitation of motion to midway between 
side and shoulder level warrants a 30 percent rating for the 
major arm and a 20 percent rating for the minor arm.  
Limitation of motion to 25 degrees from the side warrants a 
40 percent rating for the major arm and a 30 percent rating 
for the minor arm.  (The evidence of record shows that the 
veteran is right-handed.  Therefore, his right arm is 
considered the major extremity for purposes of the 
aforementioned rating criteria.)  Notably, the Board observes 
that the highest schedular rating provided under Diagnostic 
Code 5201 is 40 percent.  Consequently, because the veteran's 
right shoulder disability is currently rated at 40 percent, 
further consideration under Diagnostic Code 5201 would be 
futile and non-beneficial to the veteran.  

Also for potential application, are Diagnostic Code 5202 for 
other impairment of the humerus and Diagnostic 5200 for 
scapulohumeral articulation (ankylosis), both of which 
provide for a rating in excess of the veteran's current 40 
percent.  Pursuant to Diagnostic Code 5202 a 50 percent 
rating is warranted for Fibrous union of the humerus of the 
major arm.  Nonunion (false flail joint) of the humerus of 
the major arm warrants a 60 percent rating.  Loss of head of 
the humerus (flail shoulder) of the major arm warrants an 80 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2002).  A close and careful review of the evidentiary record 
indicates that there is no medical evidence which supports a 
finding of the criteria warranted for a 50 percent rating or 
higher under Diagnostic Code 5202.  However, on balance, the 
evidentiary record does tend to support a rating in excess of 
40 percent under Diagnostic 5200, wherein there must be 
unfavorable ankylosis of the major arm with abduction limited 
to 25 degrees from the side.  See 4.71a, Diagnostic Code 5202 
(2002).  More specifically, the May 2002 VA examiner 
objectively confirmed that the veteran has significant 
painful motion of the right shoulder, with abduction limited 
to about 15 to 20 degrees, and his diagnosis included 
ankylosis, without such condition deemed as either favorable 
or unfavorable.  As the overall disability picture associated 
with the veteran's service-connected right shoulder 
disability raises a question as to whether a 40 or 50 percent 
rating is warranted, the Board resolves all reasonable doubt 
in favor of the veteran and determines that the 
manifestations associated with the veteran's right should 
disability more nearly approximate the criteria for a 50 
percent rating under Diagnostic Code 5200.  38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.21, 4.40, 4.45.  Accordingly, an increased 
rating to 50 percent is warranted.


B.  Degenerative joint disease of the right shoulder.

X-rays of the veteran's right shoulder clearly establish that 
he has degenerative arthritis of the right shoulder.  See 
38 C.F.R. § 4.71, Diagnostic Code 5010 (2002) (traumatic 
arthritis substantiated by x-ray findings will be rated as 
degenerative arthritis (Diagnostic Code 5003)).  Pursuant to 
Diagnostic Code 5003, degenerative arthritis which is 
established by x-ray findings, will be evaluated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  As shown above, 
with the resolution of all reasonable doubt resolved in favor 
of the veteran, the veteran is currently in receipt of a 50 
percent rating, the maximum evaluation available under 
38 C.F.R. § 4.71a, Diagnostic Code 5200 for unfavorable 
ankylosis of the shoulder joint with abduction limited to 25 
degrees from side.  (emphasis added.)  Therefore, a separate 
evaluation for the veteran's degenerative joint disease of 
the right shoulder based on the same manifestation of 
limitation of motion is not permissible, as such would 
violate the provisions against pyramiding.  See 38 C.F.R. 
§ 4.14 (2002); But see Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 225 (1993) (when 
symptomatology of a veteran's disability is not duplicative, 
or overlapping with the symptomatology of additional 
residuals, evaluation of the veteran's disability under 
multiple codes is permitted.)


ORDER

Subject to the provisions governing the award of monetary 
benefits, an increased schedular rating of 50 percent for 
recurrent dislocation of the right shoulder is granted.


REMAND

The Board observes that the record presently contains 
evidence which indicates that the veteran's service-connected 
right shoulder has interfered with his employment and earning 
capacity.  In correspondence dated in November 2001 the 
veteran specifically advised that 'all his life he tried to 
get jobs, but when they [employers] found out he had a 
shoulder that came out of place, that kept him from getting 
the job.'  According to the veteran, he could not keep the 
jobs that he had because of the pain and movement of his 
shoulder.  As a consequence, the Board determines that such 
factors affecting the veteran's employment status reasonably 
raise the issue of entitlement to an extra-schedular 
evaluation under 38 C.F.R. §§ 3.321(b)(1), in connection with 
the appeal of a higher rating for his service-connected right 
shoulder disability.  See generally  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001) (holding that the Board's decision 
will be reversed as a matter of law where there is plausible 
evidence that a claimant is eligible for consideration on an 
extraschedular basis and the Board has not relied on any 
affirmative evidence to the contrary).  see also VAOPGCPREC 
6-96, slip op. at 15, 61 Fed. Reg. 66749 (1996).  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. §§ 3.321(b)(1), and 
because the veteran may be prejudiced by the Board 
considering this matter in the first instance, a remand is 
subsequently warranted in the present case.  VAOPGCPREC 6-96, 
slip op. at 16 (citing Bernard v. Brown, 4 Vet. App. 384, 
390-391 (1993) (when the Board addresses in its decision, a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.)

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure full compliance with the 
due process requirements in light of the rulings of the Court 
and VA General Counsel, the Board determines that additional 
development is warranted.  Accordingly, the case is REMANDED 
to the RO for the following action:

1.  The RO should ask the veteran to 
identify by providing the names, 
addresses, and approximate (beginning and 
ending) dates for all VA and non-VA 
health care providers who have treated 
him for his right shoulder, to include 
any facility and/ or health care 
professionals who has performed 
examinations for employment purposes.  
After securing the necessary release(s) 
from the veteran, the RO should undertake 
reasonable efforts to obtain copies of 
all records identified by the veteran, 
which have not already been obtained and 
associated with the claims folder.

2.  The RO should ask the veteran to 
verify whether he is in receipt of social 
security disability benefits.  If the 
veteran indicates that he is in receipt 
of social security income, the RO should 
undertake a reasonable effort to request 
and obtain the following records 
concerning the veteran from the Social 
Security Administration: a copy of the 
Social Security decision, if any, 
awarding disability benefits to the 
veteran as well as copies of all 
underlying medical records upon which the 
decision was based.

3.  The RO should ask the veteran to 
provide a full educational, vocational 
and occupational history, to include 
periods of unemployment or less than full 
time employment.  Specifically, the RO 
should ask the veteran to provide the 
names, addresses, and approximate 
(beginning and ending) dates for his 
places of employment.  The veteran should 
also be asked to provide the approximates 
dates of any time lost, sick leave used, 
and factors that may or may not have led 
to the veteran having been placed into a 
non-pay status.  In the event the veteran 
has alleged lost time, sick leave used, 
and/ or other factors that may or may not 
have led to his having been placed into a 
non-pay status by a specific employer, 
the RO should undertake reasonable 
efforts to obtain those employment 
records identified by the veteran and not 
already of record.

4.  The veteran should be provided with a 
VA examination in order to determine the 
impact of the veteran's service-connected 
right shoulder disability on his ability 
to work.  Any necessary tests or studies 
should be conducted.  The examiner should 
comment on the veteran's occupational 
impairment due to the symptomatology 
solely associated with his service-
connected right shoulder disability.  The 
examiner should also provide an opinion 
on the following:  Does the veteran's 
service-connected right shoulder 
disability cause marked interference with 
his employment?  Has the veteran's 
service-connected right shoulder required 
the veteran to undergo frequent periods 
of hospitalization?  The rationale for 
all opinions expressed should be 
explained.  The claims folders must be 
made available to the examiner for review 
in conjunction with the examination.

5.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act and its 
implementing regulations.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations at 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.

7.  The RO should adjudicate the matter 
of entitlement to an extraschedular 
rating pursuant to the provisions of 
38 C.F.R. §§ 3.321(b)(1), for the 
veteran's service-connected right 
shoulder disability, currently rated at 
40 percent disabling, in light of the 
additional evidence associated with the 
claims file.

If the benefit sought remains denied, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

